J-S68045-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.J.M., A Minor             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: K.W., Mother                              No. 2021 EDA 2014


           Appeal from the Decree and Order entered July 2, 2014,
            in the Court of Common Pleas of Philadelphia County,
          Family Court Division, at No(s): CP-51-AP-0000185-2014,
                           CP-51-DP-0000980-2012

BEFORE:     ALLEN, JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED DECEMBER 24, 2014

      K.W. (“Mother”) appeals from the Decree and Order granting the

Petition filed by the Philadelphia County Department of Human Services

(“DHS”), and involuntarily terminating Mother’s parental rights to her

daughter, D.J.M. (born in November 2010) (“Child”), pursuant to section

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b), and changing Child’s permanency goal

to adoption pursuant to section 6351 of the Juvenile Act, 42 Pa.C.S.A.

§ 6351.1 We affirm.

      The trial court ably and adequately set forth the factual background

and procedural history of this appeal, which we adopt herein.        See Trial

Court Opinion, 8/25/14, at 1-4.

1
  The trial court voluntarily terminated the parental rights of Child’s father,
B.A.M. a/k/a B.M. (“Father”), in a separate Decree entered on July 2, 2014.
Father has not filed an appeal, nor is he a party to this appeal.
J-S68045-14


      On April 23, 2014, DHS filed Petitions to involuntarily terminate the

parental rights of Mother and Father, and for a change of Child’s

permanency goal to adoption.       On July 2, 2014, the trial court held an

evidentiary hearing on the termination Petitions.     At the hearing, separate

counsel for Mother and Father agreed “to stipulate to the facts as alleged in

the [P]etition and to the DHS exhibits[,] … not for the truth of the matter but

if called to testify, DHS would testify to those [facts], and that those exhibits

would be entered.” N.T., 1/2/14, at 6. Javette Clayton (“Ms. Clayton”), a

case manager from Halfway Social Services, was also present.           Id. at 4.

DHS presented the testimony of its social worker, Sue Jean Choi (“Ms.

Choi”).   Id. at 7-21.   Ms. Choi was cross-examined by counsel for each

parent, and by the Child Advocate, Lisa Barrimond, Esquire (“Attorney

Barrimond”). See id. at 16-21.

      On that same day, July 2, 2014, the trial court granted the Petition to

involuntarily terminate Mother’s parental rights to Child, and to change the

permanency goal for Child to adoption.      On July 14, 2014, Mother filed a

Notice of Appeal, along with a Concise Statement of errors complained of on

appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Mother raises the following claims for our review:

      1. Whether the trial court committed reversible error, [sic] when
      it involuntarily terminated Mother’s parental rights[,] where such
      determination was not supported by clear and convincing
      evidence     under     the  [A]doption    [A]ct,    23   Pa.C.S.A.
      § 2511(a)(1),(2), (5) and (8)?


                                      -2-
J-S68045-14


     2. Whether the trial court committed reversible error when it
     involuntarily terminated Mother’s parental rights without giving
     primary consideration to the effect that the termination would
     have on the developmental, physical and emotional needs of
     [C]hild[,] as required by the [A]doption [A]ct, 23 Pa.C.S.A.
     § 2511(b)?

     3. Whether[] the trial court erred because the evidence was
     overwhelming and undisputed that Mother, [sic] demonstrated a
     genuine interest and sincere, persistent, and unrelenting effort
     to maintain a parent-child relationship with her children?

     4. Whether[] the trial court erred when it changed the goal to
     adoption when there did not exist clear and convincing evidence
     to do so?[2]

Mother’s Brief at 4 (footnote added).

     Mother argues that the trial court erred when it involuntarily

terminated her parental rights under section 2511(a)(1), (2), (5), and (8),

because the decision was not supported by clear and convincing evidence.

Id. at 8.   With regard to section 2511(a), Mother contends that she had

completed or was working towards the completion of her Family Service Plan

(“FSP”) objectives at the time DHS filed the Petition to terminate her

parental rights.   Id. at 10-12.   With regard to section 2511(b), Mother

contends that DHS failed to show, by clear and convincing evidence, that


2
  In her brief, Mother fails to develop any legal argument concerning the
goal change, and presents no discussion, citations to statutes or case law.
“[W]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.” In re W.H., 25
A.3d 330, 339 n.3 (Pa. Super. 2011). Accordingly, Mother has waived any
challenge to the change of goal. However, even if Mother had complied with
our appellate rules, we would conclude that her claim lacks merit.


                                    -3-
J-S68045-14


there would be no detrimental effect on Child from severing the parent-child

bond. Id. at 13-14.

     We review an appeal from the termination of parental rights, in

accordance with the following standard:

            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to
     accept the findings of fact and credibility determinations of the
     trial court if they are supported by the record. In re: R.J.T.,
     608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
     are supported, appellate courts review to determine if the trial
     court made an error of law or abused its discretion. Id.; [In
     re:] R.I.S., 36 A.3d [567,] 572 [(Pa. 2011) (plurality opinion)].
     As has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., [] 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration      of    manifest unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.

           As [the Pennsylvania Supreme Court] discussed in R.J.T.,
     there are clear reasons for applying an abuse of discretion
     standard of review in these cases. [The Court] observed that,
     unlike trial courts, appellate courts are not equipped to make the
     fact-specific determinations on a cold record, where the trial
     judges are observing the parties during the relevant hearing and
     often presiding over numerous other hearings regarding the child
     and parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
     facts could support an opposite result, as is often the case in
     dependency and termination cases, an appellate court must
     resist the urge to second guess the trial court and impose its
     own credibility determinations and judgment; instead we must
     defer to the trial judges so long as the factual findings are
     supported by the record and the court’s legal conclusions are not
     the result of an error of law or an abuse of discretion. In re
     Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994).


                                    -4-
J-S68045-14


In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). The

standard of clear and convincing evidence is defined as testimony that is so

“clear, direct, weighty and convincing as to enable the trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, we will focus on section 2511(a)(2) and (b), which provides, in

relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.─The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     ***



                                      -5-
J-S68045-14


      (b) Other considerations.─The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

             In order to terminate parental rights pursuant to 23
      Pa.C.S.A. § 2511(a)(2), the following three elements must be
      met: (1) repeated and continued incapacity, abuse, neglect or
      refusal; (2) such incapacity, abuse, neglect or refusal has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being; and
      (3) the causes of the incapacity, abuse, neglect or refusal cannot
      or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003)

(citations omitted).

      [Section] 2511(a)(2) provides statutory grounds for termination
      of parental rights where it is demonstrated by clear and
      convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent.”[].

            [The Pennsylvania Supreme Court] has addressed
      incapacity sufficient for termination under § 2511(a)(2):

         A decision to terminate parental rights, never to be made
         lightly or without a sense of compassion for the parent,
         can seldom be more difficult than when termination is
         based upon parental incapacity.           The legislature,
         however, in enacting the 1970 Adoption Act, concluded

                                     -6-
J-S68045-14


          that a parent who is incapable of performing parental
          duties is just as parentally unfit as one who refuses to
          perform the duties.

       In re Adoption of J.J., … 515 A.2d 883, 891 (Pa. 1986)
       (quoting In re: William L., … 383 A.2d 1228, 1239 (Pa. 1978)).

In re Adoption of S.P., 47 A.3d at 827.

       In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated that,

              [i]f the grounds for termination under subsection (a) are
       met, a court “shall give primary consideration to the
       developmental, physical and emotional needs and welfare of the
       child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
       welfare of the child have been properly interpreted to include
       “[i]ntangibles such as love, comfort, security, and stability.” In
       re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
       [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
       determination of the child’s “needs and welfare” requires
       consideration of the emotional bonds between the parent and
       child. The “utmost attention” should be paid to discerning the
       effect on the child of permanently severing the parental bond.
       In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

       Our careful review discloses competent evidence that supports the trial

court’s credibility and weight assessments regarding section 2511(a)(2). In

its Opinion, the trial court set forth its findings and determined that the

conditions that led to Child’s removal continue to exist, and will not be

remedied by Mother in the near future. See Trial Court Opinion, 8/25/14, at

5-8.   The trial court’s findings are supported by the record, and its legal

conclusions are sound.     Accordingly, we affirm on the basis of the trial

court’s Opinion with regard to its assessment of this factor. See id.

                                     -7-
J-S68045-14


      In applying section 2511(b), the trial court found that Child’s foster

parents provide for all of her daily needs, and take Child to the hospital and

to her medical appointments. Trial Court Opinion, 8/25/14, at 8. The trial

court found that Child’s foster parents comfort her when she is sick, and

have enrolled her in school. Id. The competent evidence of record supports

the trial court’s findings, and its conclusion that the termination of Mother’s

parental rights best serves Child’s needs and welfare is sound. Id. at 8, 10.

      Additionally, the trial court found that Child was placed in foster care

in June 2012, when she was one year, seven months old.          Id. at 3. The

trial court found that Mother seldom attends her visits with Child, and when

she does attend, she is under the influence of alcohol and/or drugs, and the

visit is cancelled. Id. As a result, the trial court found that Mother and Child

lack a parent/child bond. Id. at 8. By contrast, the trial court found that

Child has a parent/child bond with her foster parents. Id.

      We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.      In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010).   This Court has observed that no bond worth preserving is formed

between a child and a natural parent where the child has been in foster care

for most of the child’s life, and the resulting bond with the natural parent is

attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008). Finally, it

is appropriate to consider a child’s bond with her foster parents. See In re:


                                     -8-
J-S68045-14


T.S.M., 71 A.3d at 268.     Here, the trial court determined that there is an

absence of any bond with Mother that would harm Child if severed.           See

Trial Court Opinion, 8/25/14, at 8, 10. The trial court’s finding is supported

by the record, and we adopt its Opinion with regard to its analysis of

subsection (b). See id.

      Finally, we address the remainder of Mother’s third issue, i.e., that the

trial court erred in terminating her parental rights because of overwhelming

and   undisputed    evidence   demonstrating   Mother’s    sincere   interest   in

maintaining a parent-child relationship with Child.       Mother’s Brief at 14.

While Mother may love Child, she has failed to show that she is capable of

parenting her.     A parent’s own feelings of love and affection for a child,

alone, will not preclude termination of parental rights. In re Z.P., 994 A.2d

at 1121. Mother’s claim therefore does not entitle her to relief.

      We conclude that the trial court did not abuse its discretion in finding

competent evidence to support the termination of Mother’s parental rights

under section 2511(a)(2) and (b). See In re Adoption of S.P., 47 A.3d at

826-27. Accordingly, we affirm the Decree and Order terminating Mother’s

parental rights to Child, and changing Child’s permanency goal to adoption,

on the basis of the trial court’s Opinion entered on August 25, 2014.

      Decree and Order affirmed.




                                     -9-
J-S68045-14



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/24/2014




                          - 10 -
I'




                                                                                                          r-_'
                                                                                                          C:::1
                               IN THE COURT OF COMMON PLEAS                              --C)             ..l..-        ot=;:~.~



                                                                                                                        "..,.\. )
                                                                                         ....             :-.,'"":l"l
                              FOR THE COUNTY OF PHILADELPHIA                             .".-
                                                                                                --~
                                                                                                          c. -          rr~
                                                                                         . )    '~'.
                                                                                                          C")
                                                                                                                        ()
                                   FAMILY COURT DIVISION                                 .......:.". .1
                                                                                         .- -,
                                                                                                          r. . . .)
                                                                                         -"       .. /
                                                                                                          c.r           ~~Tl
                                                                                         (:,)
                                                                                                             :::~"      ~~(:
     In Re: D.J.M.                                  CP-51-:AP-0000185-2014                                 ..c..

                                                                                                           0
                                                                                                                        rn
                                                    CP-51-.bP -0000980-2012                        ",                   "~'I
                                                                                                                         '~f't"'"



                                                                                                            W
     APPEAL OF: K.W., Mother                      : 2021 EDA 2014

     OPINION

     Fernandes, J.:

     Appellant, K.W. ("Mother"), appeals from the order entered on July 2, 2014, granting the
     petition filed by the Department of Human Services of Philadelphia County ("DHS") to
     involuntarily terminate her parental rights to D.J.M. ("Child") pursuant to the Adoption Act, 23
     Pa.C.S.A. §2511 (a) (1), (2), (5), (8), and (b). Joseph A. Capozzoli, Esquire, counsel for Mother,
     filed a timely notice of appeal with a Statement of Matters Complained Of on appeal pursuant to
     Rule 1925 (b).


     Factual and Procedural Background

     On October 27, 2011, DHS received a General Protective Services ("GPS") report alleging that
     Mother was found in an unresponsive state with the Child. After EMS staff determined that
     Mother was under the influence of heroine, Mother and Child were transported to the Temple
     University Hospital-Episcopal Campus Emergency Department and placed together in a room.
     Upon arrival Mother was described as unkempt, agitated, and uncooperative. The report alleged
     that when they arrived to the hospital, Mother was unable to state Child's name. Mother was
     observed falling asleep while sitting upright and lying on the top of the Child while in the
     hospital room. Mother was described as "completely doped out" under the influence of heroin,
     and incapable of caring for the Child, who was subsequently placed in a room separated from
     Mother's room. Mother tested positive for opiates, benzodiazepines, and oxycodone and was
     diagnosed with drug dependency and bipolar disorder.

     On October 27,2011, maternal grandmother was contacted and agreed to retrieve Child from the
     hospital. A safety plan was implemented by DHS and agreed and signed by Child's maternal

                                                  1 of 10
'/
                                                                                 Circulated 12/18/201404:15 PM




     grandparents. The plan stated maternal grandparents would provide appropriate care and
     supervision for the Child; that there would not be unsupervised Mother-Child contact, who also
     resided in the home; and that in the event of an emergency, grandparents would contact DHS.
     On October 28, 2011, another safety plan was implemented by DHS and agreed and signed by
     Child's maternal grandparents. The plan included the same actions agreed to in the previous
     safety plan which was to ensure Child's basic needs, including food, shelter, clothing, and
     medication, if needed, and to contact the police and DHS if Child's father attempts to remove
     Child from the home. On November 29,2011, In-Home Protective Services ("IHPS"), through
     Best Nest, was implemented to assist the Mother with services for substance abuse, mental health
     treatment, and to ensure the Child was appropriately supervised and safe in the home,

     On January 9, 2012, the initial Family Service Plan ("FSP") was developed. Child's goal was to
     remain in the home. Mother's objectives were to continue to provide Child with regular and
     nutritious meals and appropriate clothing at all times; to participate in evaluation for
     drug/alcohol abuse; to comply with all treatment, recommendations made as a result of a drug
     and alcohol evaluation; to enroll in and complete drug and alcohol treatment; to submit to
     random drug screens as part of the drug and alcohol treatment plan, to provide DHS and the
     service provider agency with documentation of enrollment in a drug and alcohol treatment
     program and completion of the drug and alcohol treatment; to participate in a mental health
     evaluation; to comply with all treatment recommendations made as a result of their mental health
     evaluation; to provide documentation of mental health evaluation, treatment program enrollment,
     and completion of mental health treatment; to take Child to all her medical appointments as
     scheduled; to provide DHS and the service provider agency with copies of Child's immunization
     records and any other medical information; to enroll in and complete parenting classes; to
     provide DHS and the service provider agency with documentation of enrolment and completion
     of parenting classes, to comply with IHPS and allow IHPS worker in the home to assess Child's
     safety and welfare; and comply with the safety plan developed by DHS. Mother attended the
     FSP meeting and signed the FSP objectives.

     On March 2012, Mother began receiving behavioral healthcare services at Greater Philadelphia
     Health Action, Inc. DHS learned that Mother was diagnosed with Bipolar disorder, anxiety and
     that she was prescribed medication to treat her symptoms. On March 2, 2012, DHS learned that


                                                  2 of 10
                                                                             Circulated 12/18/201404:15 PM




Mother was allegedly using drugs, and that she has asked the IHPS social worker for money and
for medication for occasional pain. Mother had not provided DHS or IHPS with documentation
about her compliance with mental health treatment, drug screens results, nor drug treatment.
Mother refused treatment options suggested by IHPS social worker. On March 31,2012, IHPS
social worker made an unscheduled visit and observed that Child was safe and her needs were
being met; however, Mother, who was also at maternal grandparents home, appeared to be under
the influence of drugs. On April 4, 2012, DHS learned that Mother did not require narcotics to
manage her mental needs. On April 7, 2012, DHS learned that Mother was prescribed Vicodin;
however, she was not taking the medication as prescribed and exhausted her supply of
medication prematurely. On May 13,2012, DHS learned that Mother was allegedly using heroin
and continued to abuse her prescription medications, which included Xanax and Percocet. DHS
also learned that Mother left the Child in grandparent's care when she was under the influence of
drugs. On May 18, 2012, DHS learned that the IHPS worker observed that Child was outside
unsupervised and ran into the street, but was uninjured.

On June 13, 2012, the Child was adjudicated dependent and was placed in foster care through
Jewish Family and Children's Service, where she currently remains. Mother was referred to
Behavioral Health System ("BHS") for grief counseling, to the Achieving Reunification Center
("ARC") to address goals of parenting skills, financial counseling and employment job training,
to the Clinical Evaluation Unit ("CEU") for an assessment of dual diagnosis, and offered weekly
supervised visits at the agency.

On June 13 th , June 181\    and July 10th of 2012, Mother tested positive for opiates and
benzodiazepines.    Mqther indicated she was taking prescriptions, but failed to provide any
documentation. During Mother's evaluation at the CEU, Mother reported an extensive drug and
mental health history.

At every permanency review hearing, Mother has been found either not compliant or minimally
compliant. Mother hardly even attends her visits with the Child. When she does attend, on some
occasions, Mother is under the influence of alcohol and/or drugs, whereby the visit is cancelled.
Mother continuously fails to provide drug screens, and when she does avail herself her drug
screens are positive for drug use. On April, 23, 2014, DHS filed a petition for Goal Change/
Termination. On July 2, 2014, the trial court terminated Mother's parental rights. On July 2,

                                              3 of 10
                                                                                Circulated 12/18/201404:15 PM




2014, parents were present in the courthouse in the morning, and were told the case would be
heard at 1:30 pm. Parents left the courthouse, but never came back. Both Mother and Father
counsel stipulated to the facts as alleged on the termination petition.

Discussion:

On appeal, Mother raised the following issues:

   1. Did the trial court err in terminating Mother's parental rights due to DHS' failure to meet
      its burden of proof under the Adoption Act, 23 Pa.C.S.A. §2511 (a) (1), (2), (5), and (8)?
  2. Did the trial court err in terminating Mother's parental rights without giving primary
      consideration to the effect that termination would have on the physical and emotional
      needs of the Child as required by the Adoption Act, 23 Pa.C.S.A. §2511 (b)?
   3. Did the trial court err in terminating Mother's parental rights because the evidence
      overwhelmingly and undisputedly demonstrated Mother's genuine interest and Mother's
      sincere, persistence, and unrelenting effort to maintain a parent-child relationship with her
      Child?
  4. Did the trial court err in changing the goal to adoption due to DHS failure to meet its
      burden of proof?


For purposes of this opinion, Mother's third and fourth issues will be combined for analysis and
discussion.

As to the first issue in this opinion, the grounds for involuntary termination of parental rights are
enumerated in the Adoption Act at 23 Pa.C.S.A. §2511(a). The Adoption Act provides the
following grounds for involuntary termination:

(a) General rule - The rights of a parent, in regards to a child, may be terminated after a petition
is filed on any ofthe following grounds:


(1 )The parent, by conduct continuing for a period of at least six months immediately preceding
the filing of the petition, has either evidenced a settled purpose of relinquishing parental claim to
a child or has refused or failed to perform parental duties.




                                               4 of 10
                                                                               Circulated 12/18/201404:15 PM




In proceedings to involuntary terminate parental rights, the burden of proof is on the party
seeking termination to establish by clear and convincing evidence the existence of grounds for
termination. In re Adoption o[Atencio, 539 Pa. 161,650 A.2d 1064 (1994). To satisfy section
(a) (1), the moving party must produce clear and convincing evidence of conduct sustained for at
least six months prior to the filing of the termination petition, which reveals a settled intent to
relinquish parental claim to a child or a refusal or failure to perform parental duties.        The
standard of clear and convincing evidence is defined as testimony that is so clear, direct weighty
and convincing as to enable the trier of fact to come to a clear conviction without hesitance of the
truth of precise facts in issue. In re D.Js., 1999 Pa. Super. 214 (1999).

Mother did not achieve all of her FSP objectives through the life of case (N.T. 7/2114, pgs. 9-10).
Mother was aware of her FSP objectives. All the services were offered to help Mother reunify
with her Child (N.T. 7/2114, pgs.11-12). The record establishes that DHS provided and offered
reasonable and adequate services to remedy the conditions that brought the Child into care.       In
spite of her attendance at parenting classes, she was unable to apply the skills learned. (N.T.
7/2114, pg. 10). Mother never reached the point in which she could obtain unsupervised visitation
(N.T. 7/2114, pg. 9), and she was not consistent with her visitations (N.T. 7/2114, pg. 19).
Mother visits have actually been reduced to bi-weekly supervised (N.T. 7/2114, pg. 20). Mother
never obtained employment and adequate housing (N.T. 7/2114, pg. 9). Mother's mental health
treatment has remained an objective throughout the life of the case (N.T. 7/2114, pg. 8). The
same can be said about Mother's drug and alcohol treatment (N.T. 7/2114, pg. 9). Mother has
been in and out of various drug treatment programs over the course of the case. She has been
discharged from everyone of her drug treatment programs for non-compliance (N.T. 7/2114, pgs.
18).

The petition for termination was filed on April 28, 2014. Since 2011, Mother has been
continuously failing to perform her parental duties toward the Child (N.T. 7/2114, pgs. 7, 8-10,
13). Mother's pattern of non-compliance continued for at least six months prior to the filing of
the termination petition, as established by the trial court permanency review orders from
September 10th and December 11 th of 2013, and on May 2nd of2014. As a result, all the elements
of the Adoption Act, 23 Pa.C.S.A. §2511 (a) (1) have been fully satisfied.



                                               5 of 10
                                                                                 Circulated 12/18/201404:15 PM




The Adoption Act at 23 Pa.C.S.A. §251l(a) (2) also includes, as a ground for involuntary
termination of parental rights, the repeated and continued incapacity, abuse, neglect or refusal of
the parent that causes the child to be without essential parental care, control or subsistence
necessary for his physical or mental well-being, and the conditions and causes of the incapacity,
abuse, neglect or refusal cannot or will not be remedied by the parent. This ground is not limited
to affirmative misconduct. It may include acts of refusal to perform parental duties but more
specifically on the needs of the child. Adoption of CA. W, 683 A.2d 911,914 (Pa. Super. 1996).
Courts have further held that the implications of the parent's limited success with services geared
to remedy the barriers to effective parenting can also satisfy the requirements of §25l1 (a) 2. In
the matter of B.L. W, 843 A.2d 380 (Pa. Super. 2004), the court's grave concerns about the
Father's ability to provide the level of protection, security and stability that his child needed was
sufficient to warrant termination. Id. at 388.

Child's lack of care and supervision led to her dependency adjudication and to her placement in
foster care on June 13, 2012. Mother's substance abuse history and mental heath issues caused
the Child to be without care and supervision.              On June 18, 2012, fives days after Child
dependency adjudication, Mother tested positive for opiates and benzodiazepines (DHS Exhibit
9). Still on September 10, 2013, Mother tested positive for opiates, benzodiazepines and
cannabinoid (DHS Exhibit 32). Mother did not comply with her drug and alcohol assessment
with CEU on December 15, 2013. As of the day of the termination hearing on July 2, 2014,
Mother had consistently failed and refused to remedy the causes that brought Child into care
(N.T. 7/2114, pgs. 7, 9, 10, 18). Mother continues to have a substance abuse problem and mental
health issues without complying with her treatment (N.T. 7/2114, pgs. 8-10). Mother is unable to
provide the level of protection, security and stability that the Child needs (N.T. 7/2114, pg. 9-10).
Child has been in placement for a period of twenty-four months (N.T. 7/2114, pg. 4). The Child
needs permanency; consequently, DHS has met its burden under 23 Pa.C.S.A. §25l1 (a) (2).


DHS also requested termination of parental rights under 23 Pa.C.S.A. §2511 (a) (5), whereby
child may be removed by court or voluntary agreement and placed with an agency at least six
months, conditions which led to the placement of the child continue to exist, the parent cannot or
will not remedy those conditions within a reasonable period of time, the services reasonably



                                                 6 of 10
                                                                               Circulated 12/18/201404:15 PM




available to the parent are not likely to remedy the conditions leading to placement, and
termination best serves the child's needs and welfare.


DHS, as a children and youth agency, cannot be required to extend services beyond the period of
time deemed as reasonable by the legislature or be subjected to herculean efforts. A child's life
cannot be put on hold in hope that the parent will summon the ability to handle the
responsibilities of parenting. In re JT, 817 A.2d 509 (Pa. Super. 2001). As a consequence,
Pennsylvania's Superior Court has recognized that the child's needs and welfare requires
agencies to work toward termination of parental rights when a child has been placed in foster
care beyond reasonable temporal limits and after reasonable efforts for reunification have been
made by the agency, that have resulted unfruitful. This process should be completed within
eighteen months. In re N. W, 851 A.2d 508 (Pa. Super. 2004).

The Child has been in care for a period of twenty-four months (N.T. 7/2114, pg. 4). Mother's
substance abuse, health mental issues and lack of parental skills caused Child's lack of care and
supervision. Mother continues to be unable to summon the ability to handle her responsibilities
of parenting (N.T. 7/2/14, pgs. 8-10, 14, 17-20). Hence, Mother mental issues, long history of
drug use, and lack of parental skills compel this court to conclude that Child is no closer to be
reunified with Mother as to when the Child came into care. Child's life cannot be put on hold
any longer in hope that the Mother will remedy the conditions that led to placement within a
reasonable amount of time.      Mother was aware of her FSP objectives, but was unable to
complete them within twenty-four months (N.T. 7/2/14, pgs. 11-12). The needs and welfare of
the Child dictate that DHS met its burden as to the Adoption Act, 23 Pa.C.S.A. §2511 (a) (5).

As to §2511 (a) (8) of 23 Pa.C.S.A., DHS met its burden by clear and convincing evidence that
the Child has been out of Mother's care for twelve months or more, and the conditions leading to
the placement still exist, and termination would best serve the needs and welfare of the Child.
Child has been continuously under DHS' custody for a period of twenty-four months (N.T.
7/2114, pg. 4). The conditions that led to the Child's placement still exist (N.T. 7/2114, pgs.8, 9,
10, 11, 18). Despite the good faith efforts of DHS to make services available (N. T. 7/2114, pg.
13), it is in the best interest of the Child to terminate Mother's parental rights (N.T. 7/2114, pg.
14).


                                              7 of 10
                                                                              Circulated 12/18/201404:15 PM




The trial court will now consider Mother's second issue on appeal.          In order to terminate
parental rights, the party seeking termination must also prove by clear and convincing evidence
that the termination is in the best interest of the child. Also the best interest of the child is     .~

determined after consideration of the needs and welfare of the child, such as love comfort,
security and stability. In re Bowman. 436 Pa. Super. 647, A.2d 217 (1994). See also In re
Adoption ofT TE.. 835 A.2d 387, 397 (Pa. Super. 2003). Pursuant to 23 Pa.C.S.A. §2511 (b),
the trial court must also consider what, if any bond exists between Father and child. In re
Involuntary Termination ofCWSM. and K.A.L.M. 839 A.2d 410,415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whether its termination "would
destroy an existing, necessary and beneficial relationship". In re Adoption of TE.E.. 387, 397
(Pa.Super.2003). In assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers. In re K.ZS. 946 a.2d 753,762-763 CPa. Super.
2008). Under 23 Pa.C.S.A. §2511 (b), the rights of a parent also shall not be terminated solely
on the basis of environmental factors such as inadequate housing, furnishings, income, clothing
and medical, if found to be beyond the control of the parent.

The Child will not suffer any irreparable harm by terminating Mother's parental rights (N.T.
7/2114, pg. 14). Foster parents provide for Child daily needs (N.T. 7/2114, pg. 13). In addition,
foster parents take the Child to the hospital and to medical appointments (N.T. 7/2114, pg. 13).
Foster parents comfort the Child when she is sick (N.T. 7/2114, pg. 13) and enrolled her in school
(N.T. 7/2114, pg. 13). Foster parents and Child have a parent child/bond (N.T. 7/2114, pg. 14)
while Mother and Child do not have a parent child/bond (N. T. 7/2114, pg. 15).

It is in the best interest of Child to be adopted (N.T. 7/2114, pg. 14). Moreover, the termination
of Mother's parental rights will not cause irreparable harm to the Child since there is no
parent/child bond.    The court determined that the testimonies of the DHS witnesses were
credible.   Additionally, the record clearly establishes that Mother's parental rights are being
terminated due to her lack of non-compliance with her FSP objectives, no parent/child bond,
causing no irreparable harm if it is severed and not due to environmental factors.

As to the last issue on appeal, which combines for analysis and discussion Mother's third and
fourt issues raised on appeal, Mother contends that the trial court erred in changing the goal from
reunification to adoption. Mother also contends that the court erred in terminating her parental

                                              8ofl0
                                                                                   Circulated 12/18/201404:15 PM




rights due to her genuine interest and persistence effort to maintain a parent-child relationship. In
changing a goal from reunification to adoption, Pennsylvania Juvenile Act recognizes family
preservation as one of its primary purposes. In interest of R.P. A Minor, 957 A.2d 1205 (Pa. -- .
Super. 2008). As a result, welfare agencies must make reasonable efforts to reunify the
biological parents with their children. Nonetheless, if those efforts fail, the agency must redirect
its efforts toward placing the child in an adoptive home. Agencies are not required to provide
services indefinitely when a parent is unwilling or unable to apply the instructions received. In re
R. T, 778 A.2d 681 (Pa. Super. 2001). State agencies cannot be required to extend services
beyond the period of time deemed as reasonable by the legislature. A child's life cannot be put
on hold in hope that the parent will summon the ability to handle the responsibilities of
parenting. In re 1. T, 817 A.2d 509 (Pa. Super. 2001).            P~nnsylvania's   Superior Court has
recognized that the child's needs and welfare requires agencies to work toward termination of
parental rights when a child has been placed in foster care beyond reasonable temporal limits and
after reasonable efforts for reunification have been made by the agency, that have resulted
unfruitful. This process should be completed within eighteen months. In re N W, 851 A.2d 508
(Pa. Super. 2004).

The record and testimony of the witnesses established that DHS provide reasonable and adequate
services to Mother. Reasonable efforts were found by the court in the Permanency Review
Hearings on the following dates: June 13 th , July   yd,   October 3rd and December 5th of2012; again
on February 13 t\ June 13 t\ September 10th and December 11 th of 2013 and as well as on May
2nd and July 2nd of2014. DHS developed the initial FSP objectives for Mother (N.T. 7/2114, pg.
8). Throughout the life of the case, DHS held regular FSP meetings (N.T. 7/2114, pgs. 8, 11).
Mother was given notice of her FSP objectives and had knowledge about the objectives
established (N.T. 7/2114, pgs.11-12, 17). Mother's initial objectives were drug and alcohol
treatment with random drug tests, mental health treatment, to provide DHS with the documents
verifying her compliance with them, supervised visits with the Child, employment, parenting
classes, obtaining safe and adequate housing and maintaining contact with the agency (N.T.
7/2114, pg. 8). The record establishes that DHS provided and offered reasonable and adequate
services to remedy the conditions that brought the Child into care.




                                               90fl0
                                                                                        Circulated 12/18/201404:15 PM

,   .


        With respect to Mother's compliance with her FSP objectives, Mother has not succeeded in
        achieving all of them (N.T. 7/2114, pgs. 8-9). In spite of Mother's completion of parenting
        classes, she never applied the skills learned (N.T. 7/2/14, pgs. 10, 14). The record established
        that Mother has never been able to consistently be in full compliance during the life of the case.
        In 2012, the trial court found Mother minimally compliant on October 3rd and December 5th . In
        20l3, despite Mother's substantial compliance with her FSP objectives on February 13 th and full
        compliance on June l3 th , Mother was found minimally compliant on September                loth   and
        December 11 th. Although DRS filed termination petitions on April 28, 2014, Mother continued
        to be minimally compliant on May 2nd and July 2nd , 2014.

        In spite of all the services provided by DRS, Mother is still unable to fulfill her parental duties.
        The child has been in placement for twenty-four months (N.T. 7/2114, pg. 4) and she needs
        permanency. Consequently, the trial court did not err in terminating Mother's parental rights and
        changing. the goal to adoption, it is in the best interest of the Child due to Mother's inability to
        assume her parental duties and her minimal compliance with the FSP objectives after twenty-
        four months. The Mother cannot place the Child's life on hold in hope she will acquire the
        ability to resume her parental duties (N.T. 7/2114, pgs. 9-10).

        Conclusion:

        For the aforementioned reasons, the court finds that DRS met its statutory burden by clear and
        convincing evidence regarding the termination of the parental rights pursuant to 23 Pa.C.S.A. §
        2511 (a) and (b). The court also finds that it will not cause irreparable harm to the Child to sever
        any bond, and it is in the best interest of the Child since it would best serve the emotional needs
        and welfare of the Child.

        Accordingly, the order entered on July 2, 2014, terminating the parental rights of Mother K.W.
        should be affirmed.




                                                      10 of 10